FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             July 16, 2021
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 JONATHAN PINEDA,

       Petitioner,

 v.                                                           No. 20-9623
                                                          (Petition for Review)
 MERRICK B. GARLAND, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before HOLMES, MATHESON, and McHUGH, Circuit Judges.
                 _________________________________

       Jonathan Pineda, a native and citizen of Mexico, seeks review of a decision by the

Board of Immigration Appeals (BIA) denying his motion to reopen or reconsider his

removal proceedings. Exercising jurisdiction under 8 U.S.C. § 1252(a)(5), we deny the

petition.




       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                     BACKGROUND

      Pineda entered the United States as a child in 1988 and became a lawful

permanent resident in 1999. In 2004, the Department of Homeland Security (DHS)

charged him in a notice to appear with removability for smuggling or attempting to

smuggle an alien into the country. Pineda failed to appear for his hearing and an

Immigration Judge (IJ) ordered him removed in absentia.

      The IJ later rescinded the removal order and allowed Pineda to apply for

cancellation of removal under 8 U.S.C. § 1229b(a). Under that statute, the Attorney

General may cancel removal of an alien who, among other things, “has resided in the

United States continuously for 7 years after having been admitted in any status.”

8 U.S.C. § 1229b(a).

      The IJ then denied Pineda’s request for cancellation, concluding that he failed to

show continuous residence in the United States for seven years after being admitted in

any status. The IJ reasoned that Pineda’s only admission was when he became a lawful

permanent resident, just five years before the notice to appear charged him with

removability and stopped the accrual of his continuous residence. The BIA dismissed

Pineda’s appeal in October 2015 and ordered his removal. DHS subsequently removed

Pineda to Mexico, and this court denied his petition for review. See Pineda v. Lynch, 656

F. App’x 391 (10th Cir. 2016).

      Pineda illegally re-entered the United States in February 2017. DHS apprehended

him, reinstated the October 2015 removal order, and returned him to Mexico.



                                            2
       In July 2018, Pineda filed a motion in the BIA to reopen or reconsider the removal

proceedings based on Pereira v. Sessions, 138 S. Ct. 2105 (2018). In Pereira, the

Supreme Court held that a notice to appear that omits the time and place of a removal

hearing—as did Pineda’s—does not stop the alien’s accrual of time toward the

continuous-presence requirement for cancellation of removal. Id. at 2110. 1

       In July 2019, unaware of the reinstated removal order, the BIA considered

Pineda’s motion and denied it on the merits because, among other things, DHS had sent

him a notice of hearing containing the omitted information which, it believed, perfected

the notice to appear and triggered the stop-time rule. Pineda sought judicial review. On

DHS’s motion, this court remanded the matter to the BIA.

       On remand, DHS conceded error in the application of the stop-time rule, 2 but

raised the reinstatement of Pineda’s removal order as a bar to reopening the proceedings.

Upon revisiting the matter, the BIA described reinstatement as a “significant

development” not previously revealed by either Pineda or DHS, R., Vol. II at 4 & n.2,

that divested it of jurisdiction to reopen or review Pineda’s case, see id. at 5 (citing 8



       1
         In the motion, Pineda sought reconsideration by arguing Pereira also meant
that his defective notice to appear did not confer jurisdiction on the immigration
court. We have since rejected this line of jurisdictional argument. See Martinez-
Perez v. Barr, 947 F.3d 1273, 1278 (10th Cir. 2020) (“[T]he requirements relating to
notices to appear are non-jurisdictional, claim-processing rules.”).
       2
        “[T]he stop-time rule is not triggered by the combination of an incomplete notice
to appear and a notice of hearing” that supplies the previously omitted information.
Banuelos v. Barr, 953 F.3d 1176, 1184 (10th Cir. 2020), cert. denied 2021 WL 1725170
(U.S. May 3, 2021) (No. 20-356).

                                               3
U.S.C. § 1231(a)(5), which provides that a reinstated removal order “is not subject to

being reopened or reviewed”). Consequently, the BIA denied Pineda’s July 2018 motion.

       Pineda now seeks judicial review, arguing the BIA erred in holding it lacked

jurisdiction to reopen or reconsider his removal proceedings. 3

                                       DISCUSSION
                                 I. Standards of Review

       We review for abuse of discretion the BIA’s denial of a motion to reopen or

reconsider. Mena-Flores v. Holder, 776 F.3d 1152, 1168, 1172 (10th Cir. 2015). “The

[BIA] abused its discretion if it failed to give a rational explanation, inexplicably deviated

from past policies, failed to supply any reasoning, or rested on summary or conclusory

statements.” Id. at 1169. The BIA necessarily abused its discretion if it “committ[ed] a

legal error.” Qiu v. Sessions, 870 F.3d 1200, 1202 (10th Cir. 2017) (brackets and internal

quotation marks omitted). Thus, “we engage in de novo review of constitutional and

other legal questions.” Mena-Flores, 776 F.3d at 1162.

                                    II. Reinstatement

       An alien’s illegal re-entry into the United States can have strict consequences:

       If the Attorney General finds that an alien has reentered the United States
       illegally after having been removed or having departed voluntarily, under
       an order of removal, the prior order of removal is reinstated from its
       original date and is not subject to being reopened or reviewed, the alien is



       3
        Pineda’s motion sought both statutory and sua sponte reopening. Although
we ordinarily lack jurisdiction to determine whether the BIA should have sua sponte
reopened the proceedings, we do have jurisdiction to consider whether, as here, the
BIA relied “on an incorrect legal premise.” Reyes-Vargas v. Barr, 958 F.3d 1295,
1300 (10th Cir. 2020) (internal quotation marks omitted).
                                              4
       not eligible and may not apply for any relief under this chapter, and the
       alien shall be removed under the prior order at any time after the reentry.
8 U.S.C. § 1231(a)(5) (emphasis added).

       Although the Tenth Circuit has not addressed § 1231(a)(5)’s effect on the BIA’s

jurisdiction to reopen or reconsider removal proceedings, other Circuit Courts have held

that § 1231(a)(5) “operates as a mandatory directive to the BIA, preventing it from”

reopening removal proceedings after a removal order has been reinstated. Rodriguez-

Saragosa v. Sessions, 904 F.3d 349, 354 (5th Cir. 2018) (internal quotation marks

omitted); see, e.g., Alfaro-Garcia v. U.S. Att’y Gen., 981 F.3d 978, 982 (11th Cir. 2020)

(“Congress unambiguously provided in § 1231(a)(5) that th[e] right [to seek reopening of

removal proceedings] is forfeited when the alien illegally reenters the United States and

his previous order of removal is reinstated.”); Cuenca v. Barr, 956 F.3d 1079, 1088 (9th

Cir. 2020) (joining other circuits in “concluding that § 1231(a)(5) bars reopening a

removal order that has been reinstated following an alien’s unlawful reentry into the

United States”); Cordova-Soto v. Holder, 732 F.3d 789, 795-96 (7th Cir. 2013)

(concluding that § 1231(a)(5) prevented the BIA from “allow[ing] [alien] to attack

belatedly her [reinstated] removal order”).

       Pineda’s reliance on Lorenzo v. Mukasey, 508 F.3d 1278 (10th Cir. 2007), and

Mendiola v. Holder, 576 F. App’x 828 (10th Cir. 2014), is misplaced. Those cases stand

for the proposition that § 1231(a)(5) does not “categorically [preclude our] jurisdiction to

review constitutional and statutory claims related to all underlying removal orders.”

Lorenzo, 508 F.3d at 1281 (emphasis omitted); see also Mendiola, 576 F. App’x at 834-


                                              5
35. Indeed, the Real ID Act of 2005 limits the reach of § 1231(a)(5) by preserving

“judicial review” of “constitutional claims or questions of law,” 8 U.S.C.

§ 1252(a)(2)(D). See Lorenzo, 508 F.3d at 1281. Pineda identifies no authority—from

this Circuit or elsewhere—that circumscribes § 1231(a)(5)’s effect when it comes to the

BIA’s consideration of a reinstated removal order in the context of an alien’s motion to

reopen or reconsider. See Rodriguez-Saragosa, 904 F.3d at 354 n.4 (noting that

§ 1231(a)(5)’s reach differs depending on whether it was applied in the first instance by

the BIA or is raised as a jurisdictional bar to judicial review).

       We thus join our sister circuits in recognizing that § 1231(a)(5) operates as a

mandatory directive to the BIA barring relief from a reinstated removal order. See

Johnson v. Guzman Chavez, No. 19-897, 2021 WL 2653264, at *7 (U.S. June 29, 2021)

(“[T]here is nothing left for the BIA to do with respect to [a reinstated] removal order

other than to execute it.”). Accordingly, we conclude the BIA did not abuse its discretion

by denying Pineda’s motion to reopen or reconsider.

                                        CONCLUSION

       We deny the petition for review.


                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge




                                               6